Citation Nr: 0105693	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to June 1, 1996, for 
an award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946; he died on March [redacted], 1987.  The appellant 
is his surviving spouse.  

This matter arises from various decisions rendered since May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In the aggregate, these 
granted the appellant DIC benefits from June 1, 1996, but not 
earlier.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on June 23, 
2000; a transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1987, as the result 
of a pulmonary embolism due to upper gastrointestinal hemorrhage 
as a consequence of peptic ulcer disease.

2.  During his lifetime, the veteran received chemotherapy 
for malignant non-Hodgkin's lymphoma.  

3.  Effective May 1, 1988, non-Hodgkin's lymphoma was 
determined to be a disability attributable to exposure to 
ionizing radiation.  

4.  The upper gastrointestinal hemorrhage that contributed 
materially to the veteran's death was the result of 
chemotherapy previously administered for malignant non-
Hodgkin's lymphoma.

5.  The appellant's application for DIC benefits was first 
received by VA on May 21, 1997.  

6.  It was not factually ascertainable prior to June 9, 1997, 
that the criteria for entitlement to DIC benefits had been 
met.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 1, 1996, for an award of DIC benefits have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.31, 
3.114, 3.150, 3.151, 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits 
from an effective date prior to June 1, 1996.  More 
specifically, she asserts that she should be paid DIC 
benefits from May 1, 1988, the date that non-Hodgkin's 
lymphoma was designated as a disability resulting from 
exposure to ionizing radiation.  She argues (1) that she was 
not aware that her husband's death was attributable to his 
inservice exposure to ionizing radiation until she was 
informed of this by third parties in May 1997, and (2) that 
VA had a duty in this regard to inform her of her potential 
entitlement to DIC benefits when legislation was enacted on 
May 1, 1988 regarding non-Hodgkin's lymphoma and its 
presumptive relationship to exposure to ionizing radiation.  

The facts in this case are not in dispute, and are as 
follows.  The veteran died on March [redacted], 1987, as a 
result of a pulmonary embolism.  His death certificate indicates 
that upper gastrointestinal hemorrhage and peptic ulcer disease 
were disabilities that contributed to the immediate cause of 
his death.  He was not in receipt of VA benefits at the time 
of his death, or at any time prior to his death.

The appellant's application for benefits to help defray the 
cost of the veteran's burial was received by VA on April 1, 
1987.  In addition to paying her the nonservice-connected 
burial allowance, VA furnished the appellant a VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse, on April 8, 1987.  The appellant submitted 
VA Form 21-534 in May 1997.  In conjunction with her 
application, she submitted evidence that indicated that the 
veteran had suffered from malignant non-Hodgkin's lymphoma 
during 1985, that this disorder had been treated with 
chemotherapy, and that, in the opinion of the veteran's 
private physician, the chemotherapy regimen received by the 
veteran might well have led to the massive gastrointestinal 
hemorrhage that contributed to his demise.  

Based upon the appellant's May 1997 application and the 
clinical evidence that accompanied her application, VA 
awarded her DIC benefits effective June 1, 1996.  In doing 
so, the provisions of 38 C.F.R. §§ 3.31 and 3.114(a)(3) were 
applied.  The appellant then timely appealed that 
determination, and claimed that she should be paid DIC 
benefits from May 1, 1988, the effective date of legislation 
acknowledging that non-Hodgkin's lymphoma is a disease 
process related to exposure to ionizing radiation.

Generally, the effective date of an award of DIC benefits 
based on an original claim will be date of receipt of the 
claim or the date entitlement arose, whichever is the later, 
if the claim is received more than one year after the date of 
the veteran's death.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to this is where dependency and 
indemnity compensation is awarded pursuant to a liberalizing 
law; in such cases, if a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  
Parenthetically, a specific claim in the form prescribed by 
the Secretary of Veterans Affairs must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension or DIC.  See 38 C.F.R. § 3.150(b).  Alternatively, 
any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant or a duly 
authorized representative may be considered an informal 
claim; such informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155.  It is within this context that the 
appellant's claim must be evaluated.  

When the appellant applied for burial benefits shortly after 
the veteran's death on March [redacted], 1987, the only 
information furnished at that time regarding the circumstances 
surrounding the veteran's death was contained on his death 
certificate.  This indicated that he died as a result of a 
pulmonary embolism due to or as a consequence of upper 
gastrointestinal hemorrhage and peptic ulcer disease.  
Conspicuously absent was any mention that the veteran had 
experienced malignant non-Hodgkin's lymphoma and had been 
treated by chemotherapy prior to his death.  Also 
conspicuously absent was any clinical evidence linking 
chemotherapy treatment to the gastrointestinal hemorrhaging 
that ultimately contributed to his demise.  

It was not until after the appellant submitted her May 1997 
DIC application that evidence relating the veteran's death to 
exposure to ionizing radiation in service was received.  The 
appellant contends that she did not apply for DIC benefits 
sooner because she was unaware that the veteran's death was 
related to his military service.  By the same token, VA had 
no way of knowing of such a relationship until the appellant 
submitted her May 1997 application that the veteran had been 
treated for lymphoma.  Thus, as to the appellant's 
contentions and testimony to the effect that she was never 
notified by the Government that the veteran's death was 
service related, it must be recognized that the Government, 
more specifically VA, was not in a position to notify the 
appellant of any possible relationship between the veteran's 
military service and his death without appropriate medical 
information from the appellant.  In other words, the death 
certificate itself did not suggest a possible basis of 
presumptive entitlement based on a radiogenic disease.  

Notwithstanding the foregoing, VA's failure to provide 
information and assistance to potential applicants, although 
a violation of 38 U.S.C.A. § 7722 (West 1991), is not a basis 
for assigning an effective date earlier than that authorized 
under 38 U.S.C.A. § 5110.  As noted by VA's General Counsel, 
although 38 U.S.C.A. § 7722 has been construed as imposing 
upon VA an affirmative obligation to provide information to 
certain individuals, VA's failure to provide such information 
does not establish a basis for an earlier effective date of a 
subsequent award, except insofar as a Court or the Secretary 
of Veterans Affairs makes direct assignment of such earlier 
effective date on an equitable basis.  See VAOGCPREC 17-95 
(June 21, 1995).  No statutory provision authorizes VA to 
award benefits retroactively because of a previous failure to 
provide information concerning potential eligibility; 
Congress has established specific rules governing effective 
dates in 38 U.S.C.A. § 5110, and VA is not free to disregard 
those rules without statutory authority.  Id.  

The pertinent provisions of 38 U.S.C.A. § 5110 expressly 
prohibit the payment of DIC benefits more than one year prior 
to an application therefor if such application is filed more 
than one year subsequent to a liberalizing law.  The Board is 
not free to ignore these statutory provisions, regardless of 
the equities in a given case.  Moreover, the Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  See 38 C.F.R. 
§ 7104(c) (West 1991).  Although it is regrettable in this 
case that the appellant did not learn sooner of her potential 
entitlement to DIC benefits, VA's failure to provide notice 
to the appellant of her potential entitlement to such 
benefits may not provide a basis for the Board to award 
retroactive benefits in a manner inconsistent with express 
statutory or regulatory requirements.  

In effect, the appellant has requested extraordinary 
equitable relief in this case; as noted above, such relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the appellant 
has not stated a claim for which relief can be granted with 
regard to an effective date for an award of DIC benefits 
prior to June 1, 1996, her appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, 
since the case is controlled solely by the law and there is 
no dispute over the facts, consideration under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-476, 114 Stat. 
2096, enacted on November 9, 2000, is inapplicable.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(issue concerning whether a federal statute allows the 
payment of interest on past due benefits need not be 
considered under the VCAA).  


ORDER

Entitlement to payment of DIC benefits from a date prior to 
June 1, 1996, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals







